Title: From George Washington to David Humphreys, 11 December 1781
From: Washington, George
To: Humphreys, David


                        
                            Dear Humphrey,
                            Phila 11th Decr 1781.
                        
                        I received yours of the 22d of November by Captn Sergeant and am obliged by the trouble which you took in
                            securing Quarters for me—It is very uncertain when I shall have occasion to use them, as I am detained here at the
                            request of Congress to assist in the arrangements which are making for the next Campaign.
                        As to the plan which you propose, I will only say just now, that there are not the same motives for carrying
                            it into execution or running risks that there were last Summer—Then we could have maintained our advantage if successful,
                            or could by a diversion have favored the retreat of our Troops if otherwise—The severity of the Season—and uncertainty of
                            the Weather are other reasons which operate against an Enterprize which would take more than one night to execute.
                        Should you not find me upon the North River when you arrive there, you will come on to this place. With great esteem & regard—I am Dr
                            Sir Yr Affe Sert
                        
                            Go: Washington

                        
                    